CANTY, J.
This is an action against the defendant as indorser of a negotiable promissory note. The answer admits the making of the note to defendant, and the indorsement of it by him to plaintiff' for a valuable consideration before maturity, as alleged in the complaint; but alleges that the transaction between the parties was a sale by defendant to plaintiff of the note and a mortgage securing' the same, which was evidenced by a written assignment, and that said indorsement was not intended by the parties as a guaranty of payment of the note, but was made merely in aid of said assignment. Such written assignment is not inconsistent with defendant’s liability as indorser, and it is well settled that the legal effect of an indorsement cannot be thus varied by parol. The answer states no defense, and judgment on the pleadings was properly ordered for plantiff.
The judgment appealed from is affirmed.